Citation Nr: 1101984	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-47 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD), for accrued benefits 
purposes.

2.  Entitlement to service connection for the cause of death of 
the Veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, son


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to January 
1946.  The Veteran died on December [redacted], 2008.  The appellant is 
the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Huntington, West Virginia.

The appellant and her son testified before the undersigned Acting 
Veterans Law Judge at a November 2010 hearing.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of 
death of the Veteran is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of the Veteran's death on December [redacted], 2008, he 
had a pending claim for an increased rating PTSD, evaluated as 50 
percent disabling.

2.  The appellant filed a claim for accrued benefits within one 
year of the Veteran's death.

3.  The Veteran's PTSD was not shown to cause occupational 
impairment with deficiencies in most areas.  The Veteran's total 
occupational and social impairment was caused by dementia, for 
which the Veteran was not service connected.


CONCLUSION OF LAW

For accrued benefits purposes, the criteria for a rating in 
excess of 50 percent for  PTSD were not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5121 (West 2002 and Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.383, 3.385, 3.1000, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, 
the United States Department of Veterans Affairs (VA) has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide.  In this case, the 
appellant was sent a letter from the RO dated in January 2009 
that informed her of what the evidence in the file at the time of 
the Veteran's death needed to show in order to substantiate her 
claim for accrued benefits. 

VA has a duty to assist the claimant in the development of the 
claim.  This duty includes assisting an appellant in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that in this case 
all necessary development has been accomplished.  The evidence of 
record in the claims file at the time of the Veteran's death 
includes service treatment records, VA treatment records, a lay 
statement from the appellant, and reports of VA examinations.

Insofar as VA may consider only the evidence on file on the date 
of the Veteran's death, VA was not required to provide assistance 
to the claimant in obtaining additional evidence.  While evidence 
on file at the time of the Veteran's death is deemed to include 
certain VA and service department records that are considered to 
be in the constructive possession of VA, see Hayes v. Brown,  4 
Vet App. 353, 360-361 (1993), nothing in the claims file suggests 
that additional VA or service department records exist that are 
relevant to this claim.  While the law provides for payment to a 
surviving spouse of any periodic monetary benefits to which the 
deceased beneficiary was entitled at the time of death, as a 
matter of law, the evidence which may be considered is limited to 
the evidence on file on the date of the Veteran's death.  38 
U.S.C.A. § 5121; 38 C.F.R.  3.1000(a).  Thus, there is no further 
duty to attempt to obtain or create additional evidence to 
substantiate the accrued benefits claims because evidence 
submitted after the Veteran's death may not be considered.  

The record does not otherwise indicate that any additional 
existing evidence that is necessary for a fair adjudication of 
the claims that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For these 
reasons, the Board finds that VA has fulfilled the duty to notify 
and assist, so that it can consider the merits of this appeal 
without prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Legal Criteria for Accrued Benefits

In this case, the claimant seeks accrued benefits based on a 
claim for an increased rating for  PTSD that was pending at the 
time of the Veteran's death. 

An application for accrued benefits must be filed within one year 
of the date of the Veteran's death.  See 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  A claim by a surviving spouse or child for 
dependency and indemnity compensation (DIC) is deemed to include 
a claim for accrued benefits.  38 U.S.C.A. § 5101(b).  In this 
case, the Veteran's death certificate shows that he died on 
December [redacted], 2008.  The appellant, who is the Veteran's surviving 
spouse, filed a claim for DIC, deemed to include a claim for 
accrued benefits, which was received by VA in January 2009.  
Therefore, this claim is timely.

Accrued benefits are benefits to which the Veteran was entitled 
at the time of his or her death under an existing rating or based 
on the evidence actually or constructively in the claims file on 
the date of death.  See 38 U.S.C.A. § 5121(a) ; 38 C.F.R. § 
3.1000; Hayes, 4 Vet. App. at  360-361.  These benefits are 
payable to a Veteran's surviving spouse, or to certain other 
persons if there is no surviving spouse.  38 U.S.C.A.  § 
5121(a)(2). 

In order for a claimant to be entitled to accrued benefits, the 
Veteran must have had a claim pending at the time of his death 
for such benefits or else be entitled to them under an existing 
rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (1998).  
In this case, in June 2008 the Veteran filed a claim for an 
increased rating for PTSD.  The August 2008 rating decision that 
denied the Veteran's increased rating claim was not yet final on 
the date of the Veteran's death in December 2008; hence, it was a 
pending claim.  See 38 C.F.R. §§ 3.160(c), (d).  

Increased Rating Criteria

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease 
or injury already has been established and entitlement to an 
increase in the disability rating is at issue, the present level 
of disability is of primary importance.  See, e.g., Franciso v. 
Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Increased Rating for PTSD

The appellant contends that the symptoms of the Veteran's PTSD 
were more severe than were encompassed by the 50 percent rating 
that was in effect at the time of his death.  She urges that the 
Veteran no longer wanted to leave the house, withdrew from 
people, had to be prompted to bathe, and had memory difficulties.  
The appellant and her son presented testimony to this effect at 
the November 15, 2010 hearing.

The Veteran's PTSD is evaluated under 38 C.F.R. 4.130, Diagnostic 
Code 9411.  

A rating of 50 percent is assigned where the Veteran exhibits 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term or long-term memory 
(e.g. retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A rating of 70 percent is assigned where the Veteran exhibits 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to establish 
and maintain successful relationships.

A rating of 100 percent is assigned where the Veteran exhibits 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The Veteran's VA treatment records for the year prior to his 
death indicate that he had some difficulty sleeping as well as 
memory problems.  He denied nightmares, auditory or visual 
hallucinations, and homicidal or suicidal ideation.   He had good 
hygiene and grooming.  He described his appetite as good and his 
energy level as fine.  He was friendly and pleasant, though at 
times anxious.  His global assessment of functioning (GAF) scores 
ranged from 53 to 55.  A GAF of 51-60 is indicative of moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.

In an undated written statement, the appellant indicated that the 
Veteran would shake and jerk his body in bed and that she would 
have to wake him.  The Veteran was disoriented and would forget 
where he was.  

The Veteran was examined by VA in August 2008.  The examiner 
reviewed the Veteran's history and noted that the Veteran 
received VA treatment for PTSD and was prescribed medications to 
treat anxiety and insomnia.  He was never hospitalized for a 
mental disorder.

At the examination, there was some indication that the Veteran 
had some depression, but the Veteran was unable to recall or 
communicate particular difficulties.  The appellant indicated 
that the Veteran isolated and displayed a downcast affect.

The Veteran was married for 40 years.  The Veteran reported that 
he had a good relationship with his children and a fine 
relationship with his grandchildren.  The appellant told the 
examiner that neighbors came to the house to visit the Veteran.  
However, the Veteran had difficulty remembering the people who 
visit.

The Veteran reported that, on a typical day, he got a cup of 
coffee and went out on the porch to watch the cars go by.  He did 
some chores like feeding the dog and taking the trash out.  He 
watched television and enjoyed car rides.  Occasionally, the 
Veteran and his wife went to Virginia Beach to stay with the 
appellant's brother.

The Veteran had no history of suicide attempts and no history of 
violence. 

However, the examiner noted that the Veteran's ability to 
communicate was significantly impaired by cognitive difficulties, 
and that most of the information about the Veteran's psychosocial 
functioning was gleaned from his spouse.  The examiner noted that 
the Veteran appeared to have a positive relationship with his 
family but was not capable of effectively participating in social 
relationships due to his inability to remember others.  His daily 
activities seemed generally mundane.

The Veteran's appearance was clean, neatly groomed, and 
appropriately dressed.  There was no psychomotor activity.  The 
Veteran's speech was impoverished, loud, incoherent, and 
illogical.  His attitude towards the examiner was cooperative and 
irritable.  His affect was appropriate and constricted.  The 
Veteran reported that his mood was good, but the examiner 
indicated that it was not clear that the Veteran was capable of 
processing questioning, understanding his experiences, or 
communicating them.

The Veteran had poor capacity for concentration and was not 
capable of doing serial 7s although the appellant indicated that 
he used to use mathematics in his work.  The Veteran was unable 
to focus on the topics being presented or of following a line of 
questioning.  He was unable to spell the word "world" forwards 
or backwards, but the appellant indicated that the Veteran always 
had difficulties with spelling.  The examiner was unsure as to 
whether the Veteran's inability to spell this word was due to 
depth of knowledge or impaired concentration.

The Veteran was intact to time and place but not to person.  When 
the Veteran initially entered the office he was introduced to the 
clinician and was told the reason for the interview.  After 
approximately 30 minutes, the Veteran was unable to remember what 
the clinician's job was at the hospital. 

The Veteran's thought process was illogical and there was a 
paucity of ideas.  There was poverty of thought.  The Veteran had 
no delusions.  He did not understand the outcome of his behavior.  
His intelligence was below average and he did not understand that 
he had a problem.

The Veteran reported that he had difficulty sleeping now and then 
but was unable to recall any details.  The appellant indicated 
that the Veteran got shaky during sleep sometimes and that she 
would wake him up.  The appellant told the examiner that the 
Veteran slept intermittently and was frequently drowsy.  The 
Veteran did not have any hallucinations or inappropriate 
behavior.  He was unable to interpret proverbs.  There was no 
obsessive or ritualistic behavior and no panic attacks.  The 
Veteran had good impulse control.  He was able to maintain 
minimum personal hygiene and there were not any problems with 
activities of daily living.  However, information about hygiene 
and activities of daily living were obtained from the appellant.  
The examiner noted that the appellant supported the Veteran's 
daily activities extensively and that if she did not most of the 
Veteran's activities would be severely impacted.

The Veteran's remote memory was moderately impaired, and his 
recent and immediate memory were severely impaired.  His memory 
was insufficient for conversation or tasks.  The appellant 
reported that the Veteran was unable to recognize neighbors who 
visit, was unable to remember his siblings , and was unable to 
remember recent events.  Sometimes he would go into the bathroom 
and then forget why he was there.  The Veteran was unable to 
recall three presented words immediately following presentation 
or after a brief delay.  He was unable to recall the words 
spontaneously, when provided with a contextual cue, or when 
provided with three possible choices.

Regarding PTSD symptoms, the Veteran endorsed efforts to avoid 
thoughts, feelings, or conversations associated with the trauma 
and felt detached or estranged from others.  He was irritable, 
had difficulty concentrating, and had an exaggerated startle 
response.  His symptoms were chronic.  However, the Veteran was 
unable to recall or communicate symptoms of posttraumatic stress 
that he was currently experiencing.  As a result, severity and 
frequency were impossible to determine.  The appellant indicated 
that she was unaware of the duration of the Veteran's symptoms 
but that they were present as long as she knew the Veteran.  She 
reported observations related to the Veteran avoiding discussion 
of stressful military experiences, distancing himself from 
others, heightened startle response, irritability, and difficulty 
concentrating.  There were no reported remissions.  The Veteran 
was asked to provide a statement reflecting the impact of the 
stress exposure on his life, but he was unable to formulate a 
response to that question.  

The Veteran did not know the amount of his monthly benefit 
payment or the amounts of monthly bills.  He prudently handled 
payments but he did not personally handle money or pay bills.  
His spouse maintained the family's finances.  The examiner noted 
that the Veteran was not competent to manage his financial 
affairs due to substantial memory impairment, communication 
difficulties, and other cognitive deficits.  In addition, he had 
poor insight because he did not realize that his abilities were 
impaired.  

The examiner diagnosed chronic PTSD and dementia not otherwise 
specified.  She explained that the Veteran's deficits in language 
and memory were due to his dementia, while other symptoms were 
associated with PTSD.  No relationship between the two conditions 
could be determined.

The Veteran was unable to complete psychometric testing because 
of his cognitive impairment.  The examiner assigned a GAF of 30 
due to serious communication impairment, other cognitive 
difficulties, and symptoms of posttraumatic stress.  A  GAF of 21 
to 30 denotes behavior that is considerably influenced by 
delusions or hallucinations, serious impairment in communication 
or judgment, or an inability to function in almost all areas.  
The examiner noted that it was not possible to ascertain the 
presence of functional deficits and effects on quality of life 
related to posttraumatic stress due to the Veteran's severe 
cognitive deficits.  The examiner noted that the effects of PTSD 
on the Veteran's social and occupational functioning were 
impossible to determine.  The Veteran's cognitive deficits 
precluded the acquisition of data that could be used to do so.  
The examiner noted that it was possible that significant deficits 
might exist, but that they were encompassed by the total social 
and occupational impairment that resulted from the Veteran's 
cognitive deficits.  

While the evidence shows that the Veteran was severely impaired 
due to cognitive deficits involving severe memory impairment and 
loss of the ability to communicate, the VA examiner attributed 
these symptoms to the Veteran's dementia.  The Veteran is not 
service connected for dementia, and the impairment resulting from 
dementia cannot be considered when assigning a disability rating 
for PTSD.  The Veteran endorsed few serious symptoms apart from 
his cognitive impairments.  There was no indication of suicidal 
or homicidal ideation, obsessional rituals which interfered with 
routine activities, near continuous panic or depression, neglect 
of personal appearance and hygiene, impaired impulse control, or 
an inability to adapt to stressful circumstances.  While the 
Veteran had a severely impaired inability to communicate, this 
was assessed to be a symptom of dementia rather than PTSD.  
Similarly the Veteran's disorientation at times was related to 
his severe memory deficits, also a symptom of dementia.  His 
ability to maintain effective relationships was severely impaired 
but, again, this was due to his inability to remember people or 
conversations, symptoms of dementia rather than PTSD.

As noted above, the examiner was unable to assess the severity of 
the Veteran's PTSD due to the severity of his dementia.  However, 
she was able to separate the symptoms of dementia from the 
symptoms of PTSD and noted that any symptoms of PTSD that the 
Veteran might have were encompassed by the total social and 
occupational impairment that resulted from the Veteran's 
dementia.

Therefore, while the Board acknowledges the Veteran's total 
social and occupational impairment, a higher rating cannot be 
granted for his PTSD because the Veteran's severe level of 
impairment resulted from dementia, for which he is not service 
connected, rather than PTSD.  Although the examiner was unable to 
assess the severity of the Veteran's PTSD due to the Veteran's 
dementia, this unfortunately does not establish that the Veteran 
met the criteria for a higher rating for PTSD.  Moreover, the 
examiner did not identify any relationship between the Veteran's 
dementia and his PTSD that would enable the Board to consider the 
Veteran's symptoms of dementia in establishing a rating for PTSD.  

Although the Board has carefully considered the candid testimony 
of appellant and her son as to the behavior of the Veteran near 
the time of his death, it finds that the preponderance of the 
evidence is against the claim.  Medical evidence is generally 
required to establish a medical diagnosis or to address questions 
of medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
assertions may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The critical issue in this 
matter, whether the manifestations were due to the PTSD or 
dementia, is one requiring medical expertise.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.


ORDER

A rating in excess of 50 percent for PTSD for accrued benefits 
purposes is denied.


REMAND

In the context of a claim for death indemnity compensation (DIC) 
benefits, which includes a claim of service connection for the 
cause of the Veteran's death, section 5103(a) notice must be 
tailored to the claim.  The notice should include (1) a statement 
of the conditions, if any, for which a Veteran was service 
connected at the time of his or her death; (2) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a previously service connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a non-detailed application of the specific reasons why 
any claim made during the deceased Veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response. Hupp v. Nicholson, 
21 Vet. App. 342 at 352-353 (2007).

In this case, while a letter dated in January 2009 informed the 
claimant that her husband was service connected for PTSD, rated 
50 percent disabling, at the time of his death, and informed her 
of what the evidence needed to show in order to establish service 
connection for the cause of death based upon this already service 
connected disability, the letter did not inform the claimant of 
the information and evidence that were necessary in order to 
substantiate a DIC claim based on a condition that was not yet 
service connected.  The Veteran's death certificate indicated 
that he died of pneumonia, due to or as a consequence of  urinary 
tract infection, dementia, and coronary artery disease.  Chronic 
obstructive pulmonary disease was listed as another significant 
condition that contributed to the Veteran's death but which did 
not result in the underlying cause thereof.  The Veteran was not 
service connected for any of these disorders at the time of his 
death.  Nothing in the appellant's submissions or her testimony 
indicated that she was aware that she could attempt to establish 
that one or more of these conditions could be subject to service 
connection in order to establish her claim for DIC benefits.

Therefore, a remand is required to ensure that the appellant 
receives proper notice of the information and evidence that is 
necessary in order to substantiate her claims in accordance with 
the requirements that were set forth in Hupp. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The claimant should be sent a VCAA notice 
that complies with the standards that were 
set forth in Hupp v. Nicholson, 21 Vet. App. 
342 at 352-353 (2007).  Specifically, the 
notice should include (1) a statement of the 
conditions, if any, for which a Veteran was 
service connected at the time of his or her 
death; (2) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service connected 
condition; and (3) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a condition 
not yet service connected.

2.  After completion of the above 
development, the appellant's claim should be 
re-adjudicated.  If the determination remains 
unfavorable to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


